PER CURIAM.
Frank A. Balcar appeals the district court’s orders denying his motion to remand, granting Defendants’ motion to dismiss, and striking Balcar’s response to Defendants’ response to his motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Balcar v. Bell & Assoc. L.L.C., No. CA-02-2-5 (N.D.W. Va. Sept. 4 & 10, 2002). Although we deny Appellees’ motion for fees and costs, we caution Balear that future appeals attempting to litigate the same issues adjudicated in this case may result in sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.